DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to provisional Application No. 62/824,486 filed on the March 27, 2019. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32", "42", and “52” have both been used to designate “thru-holes”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 102 in Figure 1; 220,239 in Figure 6; 320 in Figure 8; 330 in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 11-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley et. al. (US 20170035978 A1), Hereafter referred as Holley. 
Regarding claim 1, Holley discloses a patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) for use in delivering a flow of breathing gas to an airway of a patient (patient 1000; Figure 1, Paragraph 0097- 0099), the patient interface comprising: a front portion (plenum chamber 3200; (A in Figure A below) Figure 8C; Paragraph 0158, 0162, 0168) and a rear portion (seal-forming structure 3100; (B in Figure A below) Figure 8C; Paragraph 0158, 0193, 0196, 0205) coupled to the front portion (Figure 7B), the front portion and rear portion together defining a cavity (anterior chamber 6004; Figure 7B; Paragraph 0195, 0207-0209)  therebetween which is structured to receive the flow (F) (breathable gas 7000; Figure 7B; Paragraph 0194) of breathing gas, the rear portion including (Paragraph 0193): a support layer (device 6000; Figure 7B, 8A-8C, 9A, 9B, 10B; Paragraph 0192-0205) disposed directly adjacent the cavity, the support layer comprising a region having a plurality of first thru-holes (apertures 6002; Figure 9A and 9B; Paragraph 0196-0198) structured to receive the flow of breathing gas from the cavity (Paragraph 0196), and a patient engaging layer (seal-forming structure 3100; Figure 7B and 10B; Paragraph 0193, 0196, 0205) structured to engage the patient (patient 1000; Figure 1A; Paragraph 0097)  at or about the airway of the patient (patient airway 1002 and 1004; Figure 15A; Paragraph 0190-0191, 0194-0196, 0207-0210), the patient engaging layer comprising at least a second thru-hole (See Reference A in annotated Figure B Below) structured to receive the flow of breathing gas from the plurality of first thru-holes (Paragraph 0196-0197) (Examiner notes: the front/rear “portion” is not defined as exact structure but an area).

    PNG
    media_image1.png
    709
    570
    media_image1.png
    Greyscale

Figure A: Adapted Figure 8C from Holley et al.
 

    PNG
    media_image2.png
    396
    599
    media_image2.png
    Greyscale

Figure B: Adapted Figure 10B from Holley et al.

Regarding claim 2, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein the second thru-hole overlies only a portion of the region (seal-forming structure 3100; Figure 7B and 10B; Paragraph 0193, 0196, 0205) (See Annotated Figure B Above). 
Regarding claim 3, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein the support layer (device 6000; Figure 7B, 8A-8C, 9A, 9B, 10B; Paragraph 0192-0205) has an outer perimeter (See reference “a” Annotated Figure C below); and wherein the patient engaging layer (seal-forming structure 3100; Figure 7B and 10B; Paragraph 0193, 0196, 0205)  has an outer perimeter substantially overlaying the entire outer perimeter of the support layer and being coupled thereto (See reference “b” Annotated Figure C below; See Reference A in annotated Figure B Above) (Figure 10B).

    PNG
    media_image3.png
    709
    570
    media_image3.png
    Greyscale

Figure C: Adapted Figure 8C from Holley et al.

Regarding claim 4, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein the patient engaging layer (seal-forming structure 3100; Figure 7B and 10B; Paragraph 0193, 0196, 0205)  is coupled to the support layer (device 6000; Figure 7B, 8A-8C, 9A, 9B, 10B; Paragraph 0192-0205) adjacent the second thru-hole (Figure 7B, 8C, 10B).
Regarding claim 7, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein the plurality of first thru-holes holes (apertures 6002; Figure 9A and 9B; Paragraph 0196-0198) comprises a dense array of thru-holes (Figure 9A-9B).
Regarding claim 11, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein the second thru-hole is structured to generally align with both of the nares of a patient.
	Regarding claim 12, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein each of the plurality of first thru-holes (apertures 6002; Figure 9A and 9B; Paragraph 0196-0198)  has a shape of circular-shaped (Figure 9A-9B). 
	Regarding claim 13, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein the support layer (device 6000; Figure 7B, 8A-8C, 9A, 9B, 10B; Paragraph 0192-0205) comprises a mesh member (Paragraph 0199) coupled to the patient engaging layer (seal-forming structure 3100; Figure 7B and 10B; Paragraph 0193, 0196, 0205)  adjacent the second thru-hole (Figure 10B).
Regarding claim 15, Holley discloses an airway pressure support system (RPT device 4000; Figure 1C; Paragraph 0097, 0212-0215) for use in delivering a flow (F) of a breathing gas (breathable gas 7000; Figure 7B; Paragraph 0194) to the airway (patient airway 1002 and 1004; Figure 15A; Paragraph 0190-0191, 0194-0196, 0207-0210) of a patient (patient 1000; Figure 1, Paragraph 0097- 0099)comprises: a gas flow generator(RPT device 4000; Figure 1C; Paragraph 0097, 0212-0215) structured to generate the flow of breathing gas (Paragraph 0051, 0054, 0190); a hose (air circuit 4170; Figure 1A; Paragraph 0097, 0158, 0193) having a first end coupled to the gas flow generator and an opposite second end (See Reference A in Figure C below);  and a patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) coupled to the second end of the hose (connection port 3600; Figure 3; Paragraph 0158), the patient interface comprising: a front portion (plenum chamber 3200; Figure 8C; Paragraph 0158, 0162, 0168); and a rear portion (seal-forming structure 3100; Figure 8C, Paragraph 0158, 0193, 0196, 0205)  coupled to the front portion, the front portion and the rear portion together defining a cavity (anterior chamber 6004; Figure 7B; Paragraph 0195, 0207-0209)   therebetween which is structured to receive the flow (F) of breathing gas generated by the gas flow generator via the hose(Paragraph 0196), the rear portion including: a support layer(device 6000; Figure 7B, 8A-8C, 9A, 9B, 10B; Paragraph 0192-0205)  disposed directly adjacent the cavity, the support layer comprising a region having a plurality of first thru-holes (apertures 6002; Figure 9A and 9B; Paragraph 0196-0198)  structured to receive the flow of breathing gas from the cavity, and a patient engaging layer (seal-forming structure 3100; Figure 7B and 10B; Paragraph 0193, 0196, 0205)   structured to engage the patient(patient 1000; Figure 1, Paragraph 0097- 0099) at or about the airway of the patient (patient airway 1002 and 1004; Figure 15A; Paragraph 0190-0191, 0194-0196, 0207-0210), the patient engaging layer comprising at least a second thru-hole structured to receive the flow of breathing gas from the plurality of first thru-holes (Figure 8C, 10B).

    PNG
    media_image4.png
    555
    558
    media_image4.png
    Greyscale

Figure D: Adapted Figure 1C from Holley et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US 20170035978 A1) in view of Anthony (WO 2013001083 A1).
Regarding claim 5, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 1, wherein the patient  interface has a patient engaging layer (seal-forming structure 3100; Figure 7B and 10B; Paragraph 0193, 0196, 0205).
Holley does not disclose that the engaging layer being made of elastic fabric material. 
However, Anthony in the same field for endeavor teaches an engaging layer (support layer 6; Figure 2; Page 7 line 26-37, Page 8 lines 1-11) made of an elastic fabric material (Page 7 lines 33-35).
Therefore, Holley and Anthony are considered to be analogous to the claimed invention because they are in the same field of respiratory masks. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the patient interface and engaging layer of Holley to include the material of the engaging layer (support layer 6; Figure 2; Page 7 line 26-37, Page 8 lines 1-11)  to be elastic fabric material from Anthony for the purpose of continuously bonding by heat to a thermoplastic material (Page 7 lines 33-35).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US 20170035978 A1) in view of Ellis (US 20170049983 A1).
Regarding claim 6, Holley discloses the patient interface (patient interface 3000; Figure 1; Paragraph 0097-0099) of claim 5,  and a support layer (device 6000; Figure 7B, 8A-8C, 9A, 9B, 10B; Paragraph 0192-0205).
Holley does not disclose that the support layer made of fabric material. 
However, Ellis in the same field for endeavor teaches a support layer (first layer 28, cushion 14; Figure 1, 2, 5A; Paragraph 0115) made of fabric material (Paragraph 0115 and 0119).
 Therefore, Holley and Ellis are considered to be analogous to the claimed invention because they are in the same field of respiratory masks. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the patient interface and support layer of Holley to include the material of the support layer (first layer 28, cushion 14; Figure 1, 2, 5A; Paragraph 0115) to be fabric material from Ellis for the purpose of being bonded to one another layer to form the body mask (Paragraph 0111).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable
if rewritten in independent form including all of the limitations of the base claim and any intervening
claims. The subject matter of the dependent claim could either not be found or was not suggested in the
prior art of record. The prior art does not disclose or render obvious the combination as claimed
specifically including the patient interface of claim 1, wherein the second thru-hole comprises a dense array of thru-holes.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable
if rewritten in independent form including all of the limitations of the base claim and any intervening
claims. The subject matter of the dependent claim could either not be found or was not suggested in the
prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including the patient interface of claim 1, wherein the second thru-hole comprises a first dense array of thru-holes structured to generally align with a first nare of a patient and a second dense array of thru-holes structured to generally align with a second nare of the patient.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable
if rewritten in independent form including all of the limitations of the base claim and any intervening
claims. The subject matter of the dependent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including the patient interface of claim 1, that the second thru-hole comprises a first thru-hole structured to generally align with a first nare of a patient and a second thru-hole structured to generally align with a second nare of the patient.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable
if rewritten in independent form including all of the limitations of the base claim and any intervening
claims. The subject matter of the dependent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including the patient interface of claim 1, wherein the second thru-hole comprises a first thru-hole structured to generally align with a first nare of a patient and a second thru-hole structured to generally align with a second nare of the patient and wherein the support layer comprises a first mesh member coupled to the patient engaging layer adjacent the first thru-hole and a second mesh member coupled to the patient engaging layer adjacent the second thru-hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAAP AHMED ELLABIB/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785